Advisory Action (cont.)
It is asserted, that the Examiner is thanked for withdrawing the rejection under 35 U.S.C. 112, as indicated on page 2 of the Advisory Action. On page 4 of the Advisory Action, regarding the moisture content taught in Liu compared to the claimed moisture, the Examiner suggests limiting the claims to "claim the total moisture content of the composition as a whole is less than 1 wt%" (emphasis added). 
While the Applicant submits that the moisture limitation of previous claim 1 should have already been interpreted to mean total moisture content of the composition as a whole and disagrees that the Examiner's proposed amendment provides the only distinction over the applied prior art (see arguments in the previous response), the Applicant has amended claim 1 (and analogously, claim 8) to incorporate the Examiner's above-mentioned suggestion. Support for this amendment is found at least in paragraph [0026[] of the specification as filed. Entry of this Examiner proposed change is requested. 
Presumably, the Examiner considers that such a limitation would distinguish the claims over the applied prior art based on Liu and Finnochiaro. 
As previously argued, at best, paragraph [0014] of Liu discloses it is the sweetening component of its nut butter spread that has a moisture content less than about 10 wt%. This paragraph does not teach a moisture content value for the nut butter spread as a whole, nor do the other paragraphs of Liu or Finnochiaro (or the disclosures of the tertiary references used to reject claims 2 and 7). As such, the Applicant submits that claim 1 as presently amended is clearly patentable over the applied combination of references. The claims depending from claim 1 should be considered allowable at least by virtue of their dependencies. The Applicant respectfully requests that the rejections under 35 U.S.C. 103 be withdrawn. 
In response, Liu teaches that grinding nuts/seeds in the presence of oil to make a paste.  Then one liquid flavoring agent and sugar are added to said paste (0005).
The sugars contribute a range that encompasses zero moisture (0014), therefore the only ingredient required to have moisture is the liquid flavoring, wherein at least 0.5 wt% is added (0019). 
At least 0.5 wt% of the liquid flavoring, including: honey, molasses and/or syrups would not amount to much moisture.   Honey and molasses have about 18 wt% moisture, therefore 0.5 wt% of these ingredients provide only 0.09 wt% moisture to the composition as a whole.  
Given the proposed claim amendments are entered, examination would need to provide new grounds of obviousness of the moisture content of Liu, therefore, they would distinguish over the rejection of record. Or a new grounds of rejection could be made, including the combination of Shakerardekani and Kaar. 
Shakerardekani also teaches methods of making nut spreads, and further teaches that by producing nut spreads with low moisture contents there is a reduced risk of salmonella contamination (see section 9.4 Salmonella contamination of nut spreads, pg. 4234)). 
Kaar also teaches methods of making nut spreads and oils (see ti. and Table 1) and further provides that they have a moisture content of less than 1 % (see Table 4), which anticipates the claim of less than 1 wt%.


The combination provides a reason to produce a nut spread having a low moisture content:for a reduced risk of salmonella contamination, as Shakerardekani; wherein encompassing amounts are shown to have been known for use, as in Kaar.

Shakerardekani: Textural, Rheological and Sensory Properties and Oxidative Stability of Nut Spreads—A Review; Int. J. Mol. Sci. 2013, 14, 4223-4241; doi:10.3390/ijms14024223.

Kaar: Development and analysis of multi-nut spread for children aged between 7-9 years; International Journal of Food Science and Nutrition ISSN: 2455-4898 Impact Factor: RJIF 5.14 www.foodsciencejournal.com Volume 3; Issue 2; March 2018; Page No. 44-48. 

As for the current claims imparting a total moisture content by weight of the composition as a whole, the examiner does not agree, therefore this argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/         Primary Examiner, Art Unit 1793